                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

UNITED STATES OF AMERICA                    §
                                            §
v.                                          §
                                            §   NO. 3:18-CR-00135-K
ROSE LYNN DEVINE,                           §
Defendant                                   §

             MEMORANDUM ADOPTING REPORT AND
     RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

       The Court referred the request for revocation of Defendant’s Supervised Release

to United States Magistrate Judge Renee Harris Toliver for consideration. The Court

has received the Report and Recommendation of the United States Magistrate Judge

pursuant to its order. Defendant having waived allocution before this Court as well as

his right to object to the Report and Recommendation of the United States Magistrate

Judge, the Court is of the opinion that the findings and conclusions of the Magistrate

Judge are correct.

       It is, therefore, ORDERED that the Magistrate Judge’s Report is ADOPTED as

the opinion and findings of the Court. It is further ORDERED that the Defendant be

committed to the custody of the Bureau of Prisons to be imprisoned for a term of four

(4) months, with no term of Supervised Release to follow.
      The Court recommends that Defendant be allowed to serve her sentence in a

Bureau of Prisons facility as close to the Dallas-Fort Worth area as possible.

      SO ORDERED.

      Signed August 26th, 2019.




                                        _______________________________________
                                        ED KINKEADE
                                        UNITED STATES DISTRICT JUDGE
